[Cite as State v. Nixon, 2022-Ohio-3200.]



                  IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                   CASE NO. 2022-P-0042

                  Plaintiff-Appellee,
                                                 Criminal Appeal from the
         - vs -                                  Court of Common Pleas

DAVID A. NIXON,
                                                 Trial Court No. 2022 CR 00534
                  Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                    Decided: September 12, 2022
                                    Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

David A. Nixon, pro se, Portage County Justice Center, 8240 Infirmary Road, Ravenna,
OH 44266 (Defendant-Appellant).


JOHN J. EKLUND, J.

         {¶1}     On August 9, 2022, appellant, David A. Nixon, pro se, filed a notice of

appeal from an August 1, 2022 judgment entry of the Portage County Court of Common

Pleas which denied his pretrial motion to obtain the transcript of the Grand Jury

proceedings.

         {¶2}     R.C. 2505.02 defines the types of orders that constitute a final appealable

order:
       {¶3}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶4}   “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶5}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶6}   “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶7}   “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

       {¶8}   “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶9}   “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶10} * * *.”

       {¶11} In regard to criminal cases, pursuant to R.C. 2953.02, a court of appeals

only possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

Furthermore, the Supreme Court of Ohio has stated that “in a criminal case there must

be a sentence which constitutes a judgment or a final order which amounts ‘to a

disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177

Ohio St. 104, 106-107(1964).



                                             2

Case No. 2022-P-0042
      {¶12} The appealed judgment does not conform to any of the criteria in R.C.

2505.02 for being a final appealable order.       Appellant has not been convicted or

sentenced in this matter. Further, to qualify as a provisional remedy, the court’s order

would have to prevent appellant from having a meaningful or effective remedy following

sentencing. In this case, appellant can challenge the trial court’s August 1, 2022 entry at

the conclusion of the criminal case in an appeal from his conviction and sentence.

      {¶13} Accordingly, this appeal is hereby dismissed for lack of jurisdiction.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                            3

Case No. 2022-P-0042